Citation Nr: 1442601	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-38 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, Nebraska


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for service rendered at St. Francis Medical Center on August 20, 2009.


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.

This matter is on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Healthcare System in Lincoln, Nebraska.  

This case was previously before the Board in June 2013 for further development.  The requested development was completed and the case was returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Evidence indicates that at the time of the August 20, 2009 private medical treatment received at St. Francis Medical Center, the Veteran had been awarded a total disability evaluation based on individual unemployability due to his service-connected disorders (TDIU).

2.  The evidence of record does not show that the Veteran's August 20, 2009 treatment at St. Francis Medical Center was on an emergency basis, or that the Veteran was forced to seek private care because VA or other Federal facility treatment was or would have been refused.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical expenses incurred on August 20, 2009, at St. Francis Medical Center have not been met.  38 U.S.C.A. §§ 1725, 1728, 5103 (West 2002 and Supp. 2013); 38 C.F.R. §§ 17.54, 17.120, 17.121, 17.1000-17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

This case concerns a legal determination of whether the Veteran is entitled to payment or reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§1725 or 1728 (2013).  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the United States Court of Appeals for Veterans Claims, (Court), held that the provisions of the Veterans Claims Assistance Act of 2000 are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32 discuss the adjudication of claims for payment or reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment or reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2013). 

In a letter, issued by VA in May 2010, the Veteran was provided with the notice generally outlining his and VA's responsibilities in obtaining evidence in support of the claim.  While the letter was not issued prior to the initial adjudication of the claim in September 2009, the Veteran has not been prejudiced by such timing error, as the claim was later readjudicated in a Statement of the Case and Supplemental Statement of the Case, issued in July 2010 and November 2013, respectively.  In both of these instances, VA described its reasons and bases for denying the claim.  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim, as is the case here.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In addition, lay and clinical evidence relating to the claim on appeal is on file and the Veteran has not identified any additional information, not currently of record, which must sought in order to fairly decide the claim.  Consequently, the Board finds that it may now decide the claim on appeal.


II. Analysis

The Veteran seeks reimbursement of unauthorized medical expenses for services rendered at St. Francis Medical Center, Grand Island, Nebraska, on August 20, 2009.  
According to statements provided by the Veteran and his spouse, he experienced an episode of intense pain in his nonservice-connected low back on August 20, 2009, that required emergent treatment.  Under the apparent impression that his local VA Medical Center (VAMC) in Grand Island, Nebraska, was closed, he sought treatment at the emergency room at St. Francis Medical Center in Grand Island, Nebraska.  For this treatment, the Veteran received an invoice in the amount of $534.83, which he believes should be reimbursed by VA.  (See Veteran's April 2010 written statement to VA and his spouse's written statements to VA, dated in May 2010 and June 2013). 

The Veteran's claim for reimbursement has been reviewed and denied by the VAMC on three occasions on the basis that the received medical treatment was not for a service-connected condition, delay in treatment would not have been "hazardous to life or health," and VA treatment facilities were "reasonably available."  Significantly, the VAMC noted that the Veteran was seen at a local VA outpatient clinic on August 18, 2009, with no complaints of pain, and a medical prescription was received by the VAMC on August 21, 2009.  The VAMC also noted that the VAMC outpatient clinic was open all day on August 20th.  (See VA Medical Center's September 2009 letter to the Veteran and July 2010 Statement of the Case). 

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2013); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services. 

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2013).

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2013); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2013). 

In the present case, there is no evidence that the Veteran had sought and obtained prior proper authorization for VA payment of the private medical expenses he incurred at Saint Francis Medical Care on August 20, 2009.  The record also does not indicate that he may have contacted VA within 72 hours of the initial care at St. Francis Medical Center on August 20, 2009, for authorization. 

Accordingly, the Board must conclude that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2013), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2002). 

When the veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2002 & Supp. 2013).  Application of either statute is generally dependent on whether he has an adjudicated service-connected disability. 

Initially, the Board notes that under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for veterans without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2013).  However, in the case at issue, section 1725 relating to treatment of nonservice-connected disorders does not apply since the Veteran has been granted TDIU, as explained further below.  See 38 U.S.C.A. § 1728(a).  See also 38 C.F.R. §§ 17.1000, 17.1002(i).  Failure to further consider section 1725 is of no consequence here, since the definition of what constitutes "emergency treatment" under either 38 U.S.C.A. § 1725 or § 1728 is now the same. 

In light of the fact that a TDIU (a total disability rating) has been awarded to the Veteran, the applicable law in this case is 38 U.S.C. § 1728.  Prior to October 10, 2008, Section 1728(a), Title 38, United States Code, provided that VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120 (2007). 

Under the new version of 38 U.S.C.A. § 1728 (2013), the statute remains the same as to the initial eligibility requirement for treatment of a service-connected disability, etcetera.  However, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "may" in both statutes was changed to the word "shall."  In addition, and most importantly, the new law expands the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating: 

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary-

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; 

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and 

(C) until--

 (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or 

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and 

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  See 38 U.S.C.A. § 1725 and § 1728 (West 2002 & Supp. 2013).  All three of these statutory requirements must be met before any payment may be authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006); see also Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1728 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

As previously reported, the Veteran's claim for payment or reimbursement of unauthorized, private medical expenses associated with treatment provided at St. Francis Medical Center on August 20, 2009, was primarily denied because it was found that his condition for which he received treatment was not emergent and because VA facilities were feasibly available.  Thus, the pertinent issue is whether the treatment (or the need for said treatment) was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (2) whether a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2013); 38 C.F.R. § 17.120(b), (c) (2013). 

The Court has held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent. Swinney v. Shinseki, 23 Vet. App. 257, 264-66 (2009).  The Court has noted that when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider objective evidence.  Similarly, the Board may consider evidence regarding whether the treatment ultimately rendered was for an emergent condition.  Id. at 265-66. 

For the reasons set forth below, the Board finds that payment or reimbursement is not warranted for the care provided by St. Francis Medical Center on August 20, 2009.

First, the Board finds that the medical treatment provided to the Veteran on August 20, 2009 at St. Francis Medical Center was not for an emergent condition such that a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health.  On August 18, 2009, the Veteran presented to his primary care provider at the VA community based outpatient clinic in Grand Island, Nebraska, for a post-hospitalization follow-up (the Veteran had been hospitalized earlier that month for an embolic stroke at the VA Medical Center in Omaha, Nebraska).  The Veteran indicated that he was "feeling well" after having been discharged from the Omaha, Nebraska, VAMC for an embolic stroke.  He did not have any complaints of back pain at that time.  It was noted that the Veteran ambulated with a cane for stability and that he had undergone back surgery in 1999.  On examination, the Veteran was not in any acute distress and appeared "well."  The examining clinician entered an assessment, in part, of chronic back pain.  (See VA treatment report, dated August 18, 2009).  

On August 20, 2009,  the Veteran's wife called the VA nursing triage care line at approximately four o'clock in the afternoon.  The VA nurse read the Veteran's spouse a disclaimer informing her that the nurse's advice/recommendation was not an authorization for VA payment and to have a hospital contact the nearest VA facility for transfer upon stabilization.  The Veteran's spouse stated that the Veteran was having severe lower back pain that was an 11 on a scale of one (1) to 10, with 10 being the highest degree of pain.  She indicated that the Veteran had had low back pain for about a week, but that it was more severe that day.  She related that the Veteran ambulated with an unsteady gait and crutches and that his medication, Hydrocodone, was not providing any relief of his symptoms.  The VA nurse advised the Veteran's spouse to be seen by a physician within 12 to 24 hours.  The Veteran's spouse informed the VA nurse that she would take him to St. Francis in Grand Island.  The VA nurse informed the Veteran's spouse that the she did not authorize payment for the local emergency room, and instructed her to phone the VA the following day to discuss the bill/payment.  (See VA treatment report, dated August 20, 2009). 

The Veteran and his wife presented to St. Francis Medical Center in Grand Island, Nebraska, in their motor vehicle at approximately five (5) o'clock in the evening.  The Veteran entered the emergency room in a wheelchair.  He complained of having sharp low back pain that had its onset one (1) day previously after he had lifted an object.  A physical evaluation of the Veteran revealed that he was not in any acute distress, was alert, and had decreased range of motion, muscle spasms and vertebral tenderness of the low back.  The examining physician entered an assessment of lumbosacral strain.  The Veteran was prescribed Lortab and was  discharged in an improved physical state to his home.  (See reports, dated August 20, 2009, prepared by St. Francis Medical Center).   

On August 21, 2009, the Veteran presented to the VA community based outpatient clinic in Grand Island, Nebraska, with complaints of excessive pain.  It was noted that he had received treatment at a local emergency room for his pain.  The Veteran reported that he had just departed Tennessee one day previously.  He requested a short-term prescription for Hydrocodone until his full prescription arrived in the mail.  The Veteran indicated that he would not be able to return to the [VA] clinic for another three (3) to four (4) days  (See VA treatment report, dated in August 21, 2009).  As of August 25, 2004, the Veteran had not picked-up his medication at the VA clinic.  (See August 25, 2009 VA treatment report.)

The Board finds that the services provided to the Veteran on August 20, 2009 at the St. Francis Medical Center in Grand Island, Nebraska, were not for an emergent condition such that a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health.  Here, the fact that the Veteran had been experiencing back pain for up to one (1) week prior to his emergency room visit, to include a visit to the VA clinic two days prior thereto, at which he did not voice any complaints of back pain, weighs against a finding that the treatment rendered at St. Francis was emergent.  The Veteran chose to wait a week before seeking medical attention.  Such action is inconsistent with a finding that delay in seeking immediate medical attention would have been hazardous to his life or health.  Indeed, had the Veteran's condition been emergent and hazardous to his life and health, it would not have improved so quickly so as to allow him to travel to Tennessee immediately after his discharge from St. Francis on August 20, 2009.  Thus, the fact that the  Veteran chose to wait a week before seeking medical attention for his back pain and the original presentation at St. Francis' emergency room of not being any acute distress, reflects that his belief that he was having an emergency medical condition does not comport with what a prudent layperson would reasonably describe as being emergent.  This finding is supported by a VA physician's opinion in October 2013, which was provided after a review of the above-cited facts, that the Veteran had experienced an exacerbation of back pain since the previous day, which was not considered an emergency under the circumstances.  (See VA physician's October 2013 opinion).   This opinion in uncontroverted and is against the claim. 

As to whether a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson, the VA community based outpatient clinic in Grand Island, Nebraska was open all day prior to the Veteran's emergency room visit on August 20, 2009.  Therefore, it cannot be said that a VA facility was unavailable.  The Board notes that according to Google maps, the Grand Island, Nebraska, community based outpatient clinic, is approximately the same distance from the Veteran's residence as is St. Francis Medical Center in Grand Island, Nebraska (just over 40 miles).  Thus, a VA medical facility was feasibly available for the needs of the Veteran at the time the event was occurring.   This finding is supported by a VA physician's October 2013 opinion that because the Grand Island, VA Medical Center was open until 4:30 on August 20, 2009; it cannot be said that VA or other Federal facility/provider was not feasibly available.  (See VA physician's October 2013 opinion). 

Thus, the evidence of record, to include the opinion of a VA physician in October 2013, indicates that the medical care at issue herein was not provided in an emergency situation, and a VA facility was available to provide the necessary treatment herein.  Accordingly, there is no basis to establish entitlement to reimbursement under 38 U.S.C.A. § 1728.  Id.; see 38 C.F.R. § 17.120.

As the preponderance of the evidence is against the Veteran's claim in this case, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Payment or reimbursement of private medical expenses provided at Saint Francis Medical Center on August 20, 2009, is denied.



____________________________________________
BARBARA. B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


